Citation Nr: 0615324	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-32 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for glaucoma, including as 
secondary to herbicide exposure or as secondary to diabetes 
mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The appellant had active duty from February 1970 to April 
1972.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2005, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  Upon its last review, the Board 
remanded the claim for further development of the evidence.


FINDING OF FACT

Glaucoma was incurred in or as a result of incidents of 
active military service, to include diabetes mellitus, type 
II.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
glaucoma are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he incurred glaucoma as a result of 
herbicide exposure, or the service connected diabetes 
mellitus, type II.

In its June 2005 remand, the Board noted that in an August 
2002 letter, R.M.L., M.D. indicated that the veteran had been 
followed for glaucoma since February 1996.  Dr. L. noted that 
the veteran had adult onset diabetes mellitus and that 
diabetes had been found to be a risk factor for developing 
glaucoma.  He opined that it was as likely as not that the 
veteran's glaucoma could have originated from his diabetes 
mellitus.  A December 2000 report from East Metro Family 
Practice indicated that the veteran was diagnosed with 
diabetes mellitus, type II, in August 2000.

Pursuant to VA's duty to assist the claimant, the Board 
remanded the claim for a clarifying VA medical examination, 
which was held in September 2005.  In the examination report, 
the VA physician opined that the veteran's glaucoma was 
related to herbicide exposure and diabetes mellitus.  

Although the RO subsequently noted that glaucoma was not a 
disorder that was presumptively linked to herbicide exposure 
under 38 C.F.R. §§ 3.307 and 3.309, the law provides that VA 
must also ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).    

The VA physician's report of September 2005, as well as the 
August 2002 report of  Dr. L. support the finding of such a 
secondary linkage, and because there is no evidence against 
the claim, the appeal will be granted.  38 C.F.R. § 3.310(a) 
(2003).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996) 
(Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury").    

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  The RO 
will advise the veteran of the law and regulations pertaining 
to the assignment of a disability rating and the effective 
date of the grant of service connection.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for glaucoma is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


